


115 HR 5495 IH: Congressional Oversight Needed For Likely Illicit and Corrupt Transactions Act
U.S. House of Representatives
2018-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5495
IN THE HOUSE OF REPRESENTATIVES

April 12, 2018
Mr. Krishnamoorthi (for himself and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Oversight and Government Reform

A BILL
To amend the Ethics in Government Act of 1978 to require employees of the Executive Office of the President or the White House to notify the Office of Government Ethics and Congress in each instance the individual is recused from a particular matter pursuant to section 208 of title 18, United States Code, and for other purposes.

 
1.Short titleThis Act may be cited as the Congressional Oversight Needed For Likely Illicit and Corrupt Transactions Act. 2.Notification of recusal (a)In generalTitle I of the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.) is amended by adding after section 111 the following: 
 
112.Recusal for conflicts of interest 
(a)An officer or employee of the Executive Office of the President or the White House who is recused from a particular matter by operation of section 208 of title 18, United States Code, shall, not later than 10 business days after such recusal, provide notification (in writing) of such recusal and the specific reasons for the recusal to— (1)the Director of the Office of Government Ethics;  
(2)the Committee on Oversight and Government Reform of the House of Representatives; and (3)the Committee on Homeland Security and Governmental Affairs of the Senate. 
(b)With respect to any instance in which an officer or employee of the Executive Office of the President or the White House notifies the designated agency ethics official of a future particular matter that may require recusal under section 208 of title 18, United States Code, the officer or employee shall provide a report to the entities listed in paragraphs (1), (2), and (3) of subsection (a) that describes— (1)the particular matter; 
(2)whether the designated agency ethics official advised the officer or employee that the officer or employee should not participate in the particular matter; and (3)whether the particular matter occurred.. 
(b)ApplicationThe amendment made by subsection (a) shall apply to any recusal pursuant to section 208 of title 18, United States Code, occurring on or after the date of enactment of this Act.    